Order entered August 7, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00818-CV

     THE HOUSING AUTHORITY OF THE CITY OF DALLAS TEXAS, Appellant

                                             V.

                             KIMBERLY NELSON, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-05784-B

                                         ORDER
       We GRANT appellee’s August 6, 2014 unopposed second motion for an extension of

time to file a brief. Appellee shall file her brief on or before Monday, September 8, 2014. We

caution appellee that no further extension of time will be granted absent extraordinary

circumstances.


                                                    /s/   ADA BROWN
                                                          JUSTICE